Lamar, J.
The plaintiffs insisted that the National Packing Company was a merchant doing business in this State, and that Ballew was the agent of a merchant, and not the agent of a “ packing-house doing business in this State.” Acts 1902, p. 24, par. 21 The sheriff insisted that the charter and the name of the principal showed that it was a packing company, and that the agent was doing business in Georgia, and was therefore subject to the tax.
We have not before us the charter. There was certainly no abuse of discretion in granting the injunction and restraining the levy until after the matter could be determined on a fuller hearing with opportunity for each party to cross-examine the witnesses of the opposite party.

Judgment affirmed.


All the Justices concur.